Exhibit 10.7

 

November 8, 2004

 

Revised

 

Mr. Kevin Port

721 Esplanade, #403

Redondo Beach, CA 90277

 

Dear Kevin:

 

This will confirm our offer of employment to you:

 

Position:   Your position will be Vice President International Operations,
reporting to Barry Lipsky, President and CEO. Location:   Franklin’s
Headquarters at One Franklin Plaza, Burlington, New Jersey. Annual Salary:   You
will be paid bi-weekly at an annual rate of $150,000. Salary Review:   You will
be eligible for your first merit increase in January 2006 during Franklin’s
annual review process. Your earned increase will be prorated based on your
completed months of service at the time of your salary review. Bonus:   You will
be eligible to participate in Franklin’s Bonus Program for FY05. The amount of
your bonus, if any, depends on both the Company’s performance including overall
profitability and your own individual achievements. Your FY06 target bonus will
be 20% of your annual base salary, based on performance (details to be
outlined). Stock Options:   You will be granted a ten-year non-qualified Stock
Option to purchase fifteen thousand (15,000) shares of Franklin’s common stock
(subject to Board approval). The option will vest in four equal installments on
each of the first, second, third, and fourth anniversaries of your first day of
employment. The grant date will be your first day of employment and the strike
price will be the closing price of Franklin’s common stock on the American Stock
Exchange on that date. In addition, you will participate in Franklin’s standard
Stock Option Plan and be eligible for subsequent grants.



--------------------------------------------------------------------------------

Kevin Port

 

Relocation:   Franklin will provide you relocation benefits which are: two (2)
house-hunting trips, closing costs associated with the selling of your home
(i.e. attorney fees, title fees, excluding real estate commissions), closing
costs associated with the purchase of a home in NJ ( attorney fees, mortgage
application fees, title fees, excluding mortgage points) and 60 days temporary
lodging while you search for a place of residence. You are eligible to receive
the relocation benefits for one (1) year from your official date of hire as a
Franklin employee. This one year agreement can only be extended in writing with
the approval of the CEO. You agree that if you separate from the Company
voluntarily or with cause within one (1) year of your start date, you will repay
these moneys to Franklin at the time of your separation. “Cause” means your acts
or omissions that result in injury or harm to Franklin. Auto Allowance:   You
will be paid an Auto Allowance of $10,000 annually. Franklin will also pay
reasonable car rental fees for you until your car is transported to NJ. The
normal expense procedure should be utilized for this reimbursement. Benefits:  
You will be able to participate in Franklin’s major medical, life insurance,
dental, disability and 401(k) plans. Benefit forms are enclosed for your
completion. Please bring them with you on your first day of employment.
Vacation:   As of your official date of hire, you will earn and accrue vacation
time based on 1.25 days for each month of service you complete (the equivalent
of 15 days per year). In 2005 and each year thereafter, you will be allowed two
personal days. Start Date:   We ask that you start on December 6, 2004 (time
worked prior to this date will be paid at a consultant rate). Severance:   If
your employment is terminated by Franklin “without cause” within the first 12
months of employment, you will receive the following severance package:    

a)      Salary: Salary continuation at your then-current rate of base salary for
three months;

   

b)      Benefits: Medical and dental benefits, life insurance coverage and
disability coverage, all on terms and conditions no less favorable than as in
effect immediately before termination or, to the extent more favorable to you,
after your termination for the period during which your salary continuation runs

 

Page 2



--------------------------------------------------------------------------------

    “Cause” is defined as a willful act of dishonesty, fraud or gross
negligence. Prior to termination “with cause”, you will receive written notice
including the grounds for such termination from me and be provided reasonable
opportunity to cure. Confidentiality:   You acknowledge that Franklin has
informed you that Franklin requires that its employees not disclose or use any
third party trade secrets that any employee may have had access to as an
employee of or a consultant to any other entity, and as a condition of your
employment with Franklin you agree that you will not use or disclose any such
trade secrets in the performance of your duties in connection with your
employment with Franklin.

 

This offer is contingent upon clear reference checks, the successful completion
of a physical examination including a drug screening and satisfaction of the
Immigration Reform and Control Act requirements. For the drug screening, please
use Parker Universal Labs, 2501 Cherry Ave., Suite 140, Signal Hill, CA. Office
hours are Monday – Friday from 9:00 a.m. to 5:00 p.m., no appointment necessary.
Their phone number is 562-290-8911. You must bring two (2) forms of
identification with you, one of which must be a picture ID. Franklin will be
direct billed for these services. Upon your first official day of employment,
you will need to visit Concentra Medical Center to complete your physical.
Please stop by Human Resources for directions and the paperwork needed for that
visit.

 

Please sign and date the enclosed copy of this letter, indicating your
acceptance, and return it to Human Resources in the envelope provided or by fax
at 1-888-891-4844.

 

Once again, we are excited to have you join the team at Franklin and look
forward to working with you. If you have any questions, please do not hesitate
to call me at 609-386-2500 Ext 6000.

 

Sincerely,

 

Barry Lipsky

President & CEO

 

Accepted by

 

--------------------------------------------------------------------------------

Kevin Port                                         
                                Date

 

Page 3